DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 10,879,702. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites a model correlating large-scale atmospheric pressure forces to time-dependent horizontal wind speed and direction for a particular geographical region; data reflecting a time-dependent horizontal wind velocity vector for the geographical region during a preceding period of time, the preceding period of time preceding a reference time; determining a trend reflecting changes over time of large-scale atmospheric pressure forces for the geographical region during the preceding period of time as a function of the time-dependent wind velocity vector, according to the model; extrapolating the trend in large-scale atmospheric pressure forces for the preceding period of time to determine forecasted large-scale atmospheric pressure forces for a future period of time, the future period of time being a period of time succeeding the reference time; and determining a forecasted time-dependent horizontal wind velocity vector for the geographical region during the future period of time, as a function of the forecasted large-scale atmospheric pressure forces for the future period of time, according to the model [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 14 recites a mathematical model expressing an imbalance among an atmospheric pressure gradient, Coriolis force and turbulent frictional stresses resulting from turbulent air flow mixing in earth's atmosphere for a particular geographical region to changes over time in Zonal and Meridional horizontal wind speeds for the geographical region; data reflecting changes over time of Zonal and Meridional horizontal wind speeds for the geographical region during a preceding period of time, the preceding period of time preceding a reference time; performing an inverse application of the model to determine, at the wind forecasting system, a trend reflecting changes over time of large-scale atmospheric pressure forces for the geographical region during the preceding period of time as a function of the changes over time in Zonal and Meridional horizontal wind speeds for the geographical region, according to the model, the trend including forecasted large-scale atmospheric pressure forces for a future period of time, the future period of time being a short-term period of time succeeding the reference time; and  1452303 19/12/1725Attorney Docket No. 367436.00015performing a forward application of the model to determine, at the wind forecasting system, forecasted Zonal and Meridional horizontal wind speeds for the geographical region during the future period of time, as a function of the forecasted large-scale atmospheric pressure forces for the future period of time, according to the model [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 18 recites a physical model of time-varying wind flow in earth's atmosphere, the model correlating atmospheric pressure forces to wind velocities over time; receiving, at the wind forecasting system, data reflecting changes over time of wind velocities for a particular geographical region during a preceding period of time, the preceding period of time preceding a reference time; performing an inverse application of the model to determine, at the wind forecasting system, a trend reflecting changes over time of large-scale atmospheric pressure forces for the geographical region during the preceding period of time as a function of the changes over time in wind velocities for the geographical region; extrapolating the trend to determine forecasted large-scale atmospheric pressure forces for the geographical region during a future period of time, the future period of time being a short-term period of time succeeding the reference time; and performing a forward application of the model to determine, at the wind forecasting system, forecasted wind speeds and directions for the geographical region during the future period of time, as a function of the forecasted large-scale atmospheric pressure forces for the future period of time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, 14, 18, Claim(s) 9-13, 15-17,  recite(s) wherein the large-scale atmospheric pressure forces are expressed as a geostrophic wind.  wherein the preceding period comprises a short-term period of time of not more than 6 hours.  wherein the preceding period comprises a short-term period of time of not more than 3 hours. wherein the future period comprises a short- term period of time of not more than 6 hours.  wherein the future period comprises a short- term period of time of not more than 3 hours.  wherein the mathematical model comprises equations of an unsteady atmospheric boundary layer relating changes over time in the Zonal and Meridional wind speeds to the imbalance between the pressure gradient force, the Coriolis force and the friction force.  wherein the mathematical model comprises the expression: 
    PNG
    media_image1.png
    32
    250
    media_image1.png
    Greyscale
  where A is the time-dependent horizontal wind velocity vector expressed as a complex variable (A = U + I V, where U and V are the Zonal and Meridional horizontal wind speed components, respectively) and Ag is a geostrophic value reflecting large scale atmospheric pressure gradient force; f, is the Coriolis force parameter; and a is a quantification of turbulent stress resulting from eddy mixing, or an equivalent expression expressing the balance of the pressure gradient force, the Coriolis force and the turbulent stress as an ordinary differential equation.  wherein a is determined as: 
    PNG
    media_image2.png
    33
    244
    media_image2.png
    Greyscale
 where z is the elevation above ground at which the wind velocity vector is sought, zo is the roughness length of the earth surface underneath, U and V are the Zonal and Meridional wind speeds, and VT the turbulent eddy viscosity [Mathematical . 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. wind forecasting system; a processor; a memory operably connected to the processor for storing instructions; and instructions stored in the memory for causing the system to:; a transmitter; a computerized device; a display);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. storing, at the wind forecasting system, a model; receiving, at the wind forecasting system, data; transmitting, from the wind forecasting system, a control signal for controlling operation of a dependent system as a function of the forecasted time-dependent horizontal wind velocity vector during the future period of time; whereby operation of the dependent system is controlled at least in part by a short-term wind forecast determined by the wind forecasting system; wherein the dependent system comprises a computerized device including a display for displaying a wind speed alert, and wherein the control signal causes the display to display the forecasted time- dependent horizontal wind speed and direction corresponding to the wind velocity vector; wherein the dependent system comprises a computerized device for issuing a wind speed alert, and wherein the control signal causes the device to issue the wind speed alert; wherein the dependent system comprises a display, and wherein the control signal causes the display to display the forecasted time-dependent horizontal wind velocity vector; wherein the dependent system comprises a transmitter, and wherein the control signal causes the transmitter to transmit a control signal indicating the forecasted time-dependent horizontal wind velocity vector; wherein the dependent system comprises a transmitter, and wherein the control signal causes the transmitter to selectively transmit a control signal as a function of the forecasted time-dependent horizontal wind velocity vector); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. wind forecasting system; a processor; a memory operably connected to the processor for storing instructions; and instructions stored in the memory for causing the system to:; a transmitter; a computerized device; a display; Examiner take OFFICIAL NOTICE that generic computer components are well-understood, routine, conventional components/activities previously known to the industry.).




Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
PYLE ET AL. (US 2012/0185414) (hereinafter “PYLE”) teaches SYSTEMS AND METHODS FOR WIND FORECASTING AND GRID MANAGEMENT. ELY (US 2010/0180694) teaches BERNOULLI WIND PREDICTION. PYLE and ELY don't explicitly teach the processing steps of claims 1, 14, 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DANNEVIK ET AL. (US 2014/0324351) teaches APPARATUS AND METHOD FOR PROVIDING EVIRONMENTAL PREDICTIVE INDICATORS TO EMERGENCY RESPONSE MANAGERS;

DANNEVIK ET AL. (US 2012/0303278) teaches APPARATUS AND METHOD FOR PROVIDING ENVIROMENTAL PREDICTIVE INDICATORS TO EMERGENCY RESPONSE MANAGERS;
MYERS ET AL. (US 8,606,418) teaches WIND PREDICTION FOR WIND FARMS THORUGH THE USE OF WEATHER RADAR;
STIESDAL (US 8,200,435) teaches METHOD AND ARRANGEMENT FOR THE FORECAST OF WIND-RESOURCES;
MUETZEL ET AL. (US 2015/0042479) teaches SYSTEM AND METHOD FOR EARLY WEATHER ALERT;
WIESE (US 5,372,039) teaches APPARATUS AND METHOD FOR DETERMINING GEOSTROPHIC WIND VELOCITY;
BAI ET AL. (US 2014/0244188) teaches FORECASTING OUTPUT POWER OF WIND TURBNINE IN WIND FARM;
MEWES ET AL. (US 2014/0195159) teaches APPLICATION OF ARTIFICIAL INTELLIGENCE TECHNIQUES AND STATISTICAL ENSEMBLING TO FORECAST POWER OUTPUT OF A WINE ENERGY FACITILITY. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864